Exhibit Precision Drilling Trust CONSOLIDATED BALANCE SHEETS (UNAUDITED) September 30, December 31, (Stated in thousands of Canadian dollars) 2008 2007 ASSETS Current assets: Cash and cash equivalents $ 6,649 $ - Accounts receivable 326,019 256,616 Income tax recoverable 3,274 5,952 Inventory 8,599 9,255 344,541 271,823 Income tax recoverable (note 4) 58,055 - Property, plant and equipment, net of accumulated depreciation 1,285,584 1,210,587 Intangibles, net of accumulated amortization 1,376 318 Goodwill 284,579 280,749 $ 1,974,135 $ 1,763,477 LIABILITIES AND UNITHOLDERS' EQUITY Current liabilities: Bank indebtedness $ - $ 14,115 Accounts payable and accrued liabilities 135,522 80,864 Distributions payable 16,349 36,470 151,871 131,449 Long-term compensation plans 7,116 13,896 Long-term debt 231,784 119,826 Future income taxes 202,783 181,633 593,554 446,804 Contingencies and Commitments (notes 9 and 10) Unitholders’ equity: Unitholders’ capital 1,442,476 1,442,476 Contributed surplus 998 307 Deficit (62,893 ) (126,110 ) 1,380,581 1,316,673 $ 1,974,135 $ 1,763,477 Units outstanding (000s) 125,758 125,758 See accompanying notes to consolidated financial statements N O T E S T O C O N S O L I D A T E D F I N A N C I A L S T A T E M E N T S 1 Precision Drilling Trust CONSOLIDATED STATEMENTS OF EARNINGS AND DEFICIT (UNAUDITED) (Stated in thousands of Canadian dollars, Three months ended September 30, Nine months ended September 30, except per unit amounts) 2008 2007 2008 2007 Revenue $ 285,639 $ 227,928 $ 766,842 $ 760,475 Expenses: Operating 154,323 123,197 416,308 389,259 General and administrative 12,496 12,663 48,793 37,492 Depreciation and amortization 22,798 17,535 60,559 53,045 Foreign exchange (2,626 ) 1,131 (3,751 ) 2,024 Interest: Long-term debt 2,367 1,623 6,711 5,802 Other 12 25 111 83 Income (91 ) (84 ) (251 ) (279 ) Earnings from continuing operations before income taxes 96,360 71,838 238,362 273,049 Income taxes: (note 4) Current 2,121 (3 ) 6,818 (3,650 ) Future 11,890 2,139 21,190 23,208 14,011 2,136 28,008 19,558 Earnings from continuing operations 82,349 69,702 210,354 253,491 Gain on disposal of discontinued operations, net of tax – 2,956 – 2,956 Net earnings and comprehensive earnings 82,349 72,658 210,354 256,447 Deficit, beginning of period (96,196 ) (139,703 ) (126,110 ) (195,219 ) Distributions declared (49,046 ) (49,046 ) (147,137 ) (177,319 ) Deficit, end of period $ (62,893 ) $ (116,091 ) $ (62,893 ) $ (116,091 ) Earnings per unit from continuing operations: Basic $ 0.65 $ 0.55 $ 1.67 $ 2.02 Diluted $ 0.65 $ 0.55 $ 1.67 $ 2.02 Earnings per unit: Basic $ 0.65 $ 0.58 $ 1.67 $ 2.04 Diluted $ 0.65 $ 0.58 $ 1.67 $ 2.04 Units outstanding (000s) 125,758 125,758 125,758 125,758 Weighted average units outstanding (000s) 125,758 125,758 125,758 125,758 Diluted units outstanding (000s) 125,794 125,758 125,785 125,758 See accompanying notes to consolidated financial statements 2 Precision Drilling Trust CONSOLIDATED STATEMENTS OF CASH FLOW (UNAUDITED) Three months ended September 30, Nine months ended September 30, (Stated in thousands of Canadian dollars) 2008 2007 2008 2007 Cash provided by (used in): Operations: Earnings from continuing operations $ 82,349 $ 69,702 $ 210,354 $ 253,491 Adjustments and other items not involving cash: Long-term compensation plans 93 (3,685 ) 1,790 (10,313 ) Depreciation and amortization 22,798 17,535 60,559 53,045 Future income taxes 11,890 2,139 21,190 23,208 Other (23 ) 3 (40 ) 8 Changes in non-cash working capital balances (113,866 ) (65,424 ) (32,847 ) 86,202 3,241 20,270 261,006 405,641 Investments: Business acquisitions (note 7) (15,519 ) - (15,519 ) - Purchase of property, plant and equipment (75,457 ) (40,926 ) (130,269 ) (149,468 ) Proceeds on sale of property, plant and equipment 1,879 1,273 5,325 4,531 Changes in income tax recoverable - - (55,148 ) - Proceeds on disposal of discontinued operations - 2,956 - 2,956 Changes in non-cash working capital balances 7,598 406 10,669 (9,708 ) (81,499 ) (36,291 ) (184,942 ) (151,689 ) Financing: Distributions paid (49,046 ) (49,046 ) (167,258 ) (199,955 ) Repayment of long-term debt - - (108,559 ) (95,753 ) Increase in long-term debt 126,836 71,836 220,517 78,646 Repayment of bank indebtedness - (6,653 ) (14,115 ) (36,774 ) 77,790 16,137 (69,415 ) (253,836 ) Change in cash and cash equivalents (468 ) 116 6,649 116 Cash and cash equivalents, beginning of period 7,117 - - - Cash and cash equivalents, end of period $ 6,649 $ 116 $ 6,649 $ 116 See accompanying notes to consolidated financial statements N O T E S T O C O N S O L I D A T E D F I N A N C I A L S T A T E M E N T S 3 Precision Drilling Trust NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (Tabular amounts are stated in thousands of Canadian dollars except unit numbers) NOTE 1. BASIS OF PRESENTATION These interim financial statements for Precision Drilling Trust ("Precision" or the “Trust”) were prepared using accounting policies and methods of their application consistent with those used in the preparation of the Trust's consolidated audited financial statements for the year ended December 31, 2007 except as noted below. These interim financial statements conform in all material respects to the requirements of generally accepted accounting principles in Canada for annual financial statements with the exception of certain note disclosures. As a result, these interim financial statements should be read in conjunction with the Trust's consolidated audited financial statements for the year ended December 31, 2007. Effective January 1, 2008 the Trust adopted new Canadian accounting standards relating to inventories (Section 3031) and capital disclosures (Section 1535). Section 3031 requires inventories to be measured at the lower of cost or net realizable value and the reversal of previously recorded write downs to realizable value when the circumstances that caused the write down no longer exist. This new standard did not have a material impact on the Trust's financial statements for the period ended September 30, 2008. Section 1535 requires the Trust to provide additional quantitative and qualitative information regarding its objectives, policies and processes for managing its capital. In February 2008, the Canadian Institute of Chartered Accountants issued Section 3064, goodwill and intangible assets, replacing Section 3062, goodwill and other intangible assets and Section 3450, research and development costs. The new Section establishes standards for the recognition, measurement, presentation and disclosure of goodwill and intangible assets. The new Section will be applicable to the Trust on January 1, 2009. The Trust is currently evaluating the impact of this new section on its consolidated financial statements. NOTE 2. SEASONALITY OF OPERATIONS The majority of the Trust's operations are carried on in Canada. The ability to move heavy equipment in the Canadian oil and natural gas fields is dependent on weather conditions. As warm weather returns in the spring, the winter's frost comes out of the ground rendering many secondary roads incapable of supporting the weight of heavy equipment until they have thoroughly dried out. The duration of this "spring break-up" has a direct impact on the Trust's activity levels. In addition, many exploration and production areas in northern Canada are accessible only in winter months when the ground is frozen hard enough to support equipment. The timing of freeze up and spring break-up affects the ability to move equipment in and out of these areas. As a result, late March through May is traditionally the Trust’s slowest time. 4 NOTE 3. UNITHOLDERS’ CAPITAL (a) Authorized - unlimited number of voting Trust units - unlimited number of voting exchangeable LP units (b) Units issued: Trust units Number Amount Balance, December 31, 2007 125,587,919 $ 1,440,543 Issued on retraction of exchangeable LP units 13,522 154 Balance, September 30, 2008 125,601,441 $ 1,440,697 Exchangeable LP units Number Amount Balance, December 31, 2007 170,005 $ 1,933 Redeemed on retraction of exchangeable LP units (13,522 ) (154 ) Balance, September 30, 2008 156,483 $ 1,779 Summary Number Amount Trust units 125,601,441 $ 1,440,697 Exchangeable LP units 156,483 1,779 Unitholders’ capital 125,757,924 $ 1,442,476 NOTE 4. INCOME TAXES Currently, the Trust incurs taxes to the extent that there are certain provincial capital taxes, as well as taxes on any taxable income, of its underlying subsidiaries.
